DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-15 and 20 recite the limitation "said firing member".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/846309.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to control circuit is configured to evaluate the duty cycle of said electric motor by summing the total pulse duration of said voltage pulses, summing . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swensgard et al. (US 20170296213 A1) in view of Kessler (US 20160374716 A1).
Regarding claims 1, 4, 10, 13, and 20, Swensgard et al. discloses a surgical instrument (10), comprising: a shaft (260); an end effector (300) extending distally from said shaft; a firing system, comprising: an electric motor (82/2048/3014 [0151, 0191); a first jaw (304); a second jaw (306) movable relative to said first jaw; and a firing member/tissue cutting knife (172/178) movable from a proximal position toward a distal position by said electric motor during a firing stroke to cut patient tissue captured between said first jaw and said second jaw (figs. 1-14); and a control system (1500 [0172-0182], figs. 14-18), comprising: 
a control circuit (200/2510/3000) comprising a pulse width modulation circuit in communication with said electric motor, wherein said pulse width modulation circuit is configured to apply voltage pulses to said electric motor, wherein the duration of said voltage pulses controls the speed of said firing member/tissue cutting knife [0192, 0205, 0216, 0234-0238, 0246-0247, 0250, 0274-0277, 0286, 0392-0396, 0446, 0463, 0475-0477, 0481, 0492, 0497-0502, 0511-0512], and 

a speed sensor configured to detect the speed of said firing member/tissue cutting knife, wherein said speed sensor is in communication with said control circuit, said speed sensor comprises a motor speed sensor, and wherein said speed sensor detects the speed of said firing member/tissue cutting knife by sensing the speed of said electric motor ([0139-0140, 0247, 0271-0272, 0298, 0474-0477, 0510], claim 3), and Swensgard et al. teaches monitoring current/knife thresholds with motor control with the distance and position of the firing member/tissue cutting knife, gap distance versus time, and monitor voltage pulses to keep the device speed modulated correctly ([0215-0217, 0227, 0277-0278, 0458, 0481, 0494-0497, 0503-0508, 0512], figs. 109-118).
Swensgard et al. states:  “measure the position and velocity of a cutting member in an initial predetermined time or displacement to control speed [0002]…thresholds include upper and lower ultimate threshold limits, ultimate threshold that shuts down motor or activates return is current, pressure, firing load, torque is exceeded, and alternatively, while running within the limits the device automatically compensates for loading of the motor [0215]…surgical instrument 10 can (FIG. 1) be configured to detect an ultimate threshold of current draw, pressure, firing load, torque such that when any of these thresholds are exceeded, the surgical instrument 10 shuts down the motor or causes the motor to return the knife to a pre-fired position. A secondary threshold, which is less than the ultimate threshold, may be employed to alter the motor control program to accommodate changes in conditions by changing the motor control parameters. A marginal threshold can be configured as a step function or a ramp function based on a proportionate response to another counter or input [0217]… the control circuit 2510 may select a firing control program based on any suitable indication of motor drive signal 2524 pulse width or duty cycle including, for example, an average pulse width over the open-loop portion, a sum of on-time for the pulsed motor drive signal 2524 during the open-loop portion, etc.” [0512]
Swensgard et al. fails to explicitly disclose the control circuit that is configured to: move a firing member/tissue cutting knife at a target speed if a duty cycle is between a lower predetermined threshold and an upper 
Kessler teaches having a speed sensor 104, a control circuit (102) that is configured to: move a firing member/tissue cutting knife (catheter cutting member) at a target speed if a duty cycle is between a lower predetermined threshold and an upper predetermined threshold; decrease the speed of said firing member/tissue cutting knife when said duty cycle is below said lower predetermined threshold for a distance of said firing stroke; and increase the speed of said firing member/tissue cutting knife when said duty cycle is above said upper predetermined threshold for a period of time of said firing stroke (stabilization time, [0063-0069]).  
Given the suggestion and teachings of Swensgard et al. to monitor current/knife thresholds with motor control with the distance and position of the firing member/tissue cutting knife, gap distance versus time, and monitor voltage pulses to keep the device speed modulated correctly it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Regarding claims 2-3, and 11-12, Swensgard et al. teaches the end effector further comprises a staple cartridge (304) including staples removably stored therein  and wherein said firing member/tissue cutting knife drives said staples from said staple cartridge during said firing stroke [0142, 0172], wherein said firing member/tissue cutting knife comprises a first cam (174/178) configured to engage said first jaw during said firing stroke and a second cam (184/186) configured to engage said second jaw during said firing stroke, and wherein said firing member/tissue cutting knife holds said second jaw relative to said first jaw during said firing stroke [0172-0173].  .  
Regarding claims 5-6, and 14-15, Swensgard et al. teaches the control circuit is configured to increase the speed of said firing member/tissue cutting knife when the speed of said firing member/tissue cutting knife is below said target speed, wherein said control circuit is configured to decrease the speed of said firing member/tissue cutting knife when the speed of said firing member/tissue cutting knife is above said target speed ([0139-0140, 0215-0217, 0227, 0247, 0271-0278, 0298, 0458, 0474-0477, 0481, 0494-0497, 0503-0512], claim 3, figs. 109-118).
Regarding claims 7-9, and 16-19, Kessler teaches control system is configured to evaluate said duty cycle at the beginning of said firing stroke, wherein said control system is further configured to evaluate said duty cycle during said firing stroke, wherein said control system is configured to evaluate said duty cycle throughout said firing stroke wherein said control system is configured to evaluate said duty cycle at a sample rate, and wherein each said period of time comprises the time to perform at least two consecutive samples (stabilization stabilization time for setting the rest acceleration value [0063-0069].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT F LONG/Primary Examiner, Art Unit 3731